DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/28/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 05/18/2022 responsive to the Office Action filed 03/18/2022 has been entered. Claims 1-20 have been amended. Claims 16-20 were previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Claims 2-10 and 12-15 have been amended to address the informalities, thus the objection of claims 2-10 and 12-15 has been withdrawn.
Applicant arguments, see Amendments pages 7-13 filed 05/18/2022, with respect to the rejections of the claims 1-15 under 102(a)(1) and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martine et al. (US 2020/0024746).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martine et al. (US 2020/0024746).

With respect to claims 1 and 4, Martine teaches that a method of fabricating a part (“a process for forming a part 59”, Pa [0049] and Figs. 5A-5C), comprising:
applying a network of sacrificial components in direct contact with a smooth first surface of a mold base (“a top surface 55 of a base material 53”, Pa [0049]; “a fusible metal 54 laid up on the top surface 55, with larger diameter tubular parts 54 a thereof set within corresponding grooves 52 and finer tubular parts 54 b lying flat on the top surface 55 between the grooves 52.”, Pa [0050]), wherein the sacrificial components are made of a sacrificial material (“a fusible metal 54”);
covering the network of sacrificial components and the first surface with a layer of a covering material (“apply a metal layering material 56… to cover the fusible material 54 and remaining exposed top surface 55”, Pa [0050]); and
removing the sacrificial material to produce a network of channels within the layer of the covering material in direct contact with the first surface, wherein each of the channels is directly bounded by the first surface and the covering material (“The fusible material 54 is melted and drained out of the hollow structure through the openings 57 to produce the part 59 as seen in FIG. 5C.”, Pa [0050]).
In this embodiment, Martine teaches that the layer of the covering material (“the metal layer material 56”) is applied to cover the sacrificial components (“the fusible material 54”), but does not specifically teach that the covering material is made of a first polymer.
However, Martine further teaches that an object 9 is made of metal, ceramic, or thermally protected polymer composite in other embodiment (the first embodiment) (Pa [0043]). Thus, one would have found it obvious to substitute the thermally protected polymer composite material for the materials used in Figs. 5A-5C in order to form a part having a network of channels made of thermally protected polymer composite.
It is noted that the limitation “a mold for producing a part” is an intended use, since the part taught by Martine is capable of being used as a mold. Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

With respect to claim 5, Martine as applied to claim 1 above further teaches that an object 9 is made of metal, ceramic, or thermally protected polymer composite, and as exemplary materials, a block of AI6061 alloy is used for a block of base material 3 and aluminum is used for a metal layering material 6 (Pa [0043]), that is, Martine teaches that the mold base is made of a base material that is different from the covering material. 
Thus, one would have found it obvious to use different polymeric material for the base material from the covering material in order to form a part having a network of channels made of thermally protected polymer composite.

With respect to claim 6, Martine as applied to claim 1 above further teaches that the applying step is performed by building up the network of sacrificial components in direct contact with the first surface of the mold base by additive manufacturing; and placing the network of sacrificial components in direct contact with the first surface of the mold base, wherein the network of sacrificial components is preformed (“To fill the pattern in the surface of the base material with the sacrificial metal filler, the filler may be … additively manufactured”, Pa [0038]).

With respect to claim 7, in another embodiment (the second embodiment) Martine as applied to claim 1 above further teaches forming a layer of a coating material on a base portion made of a base material to form the mold base, wherein the layer of coating material has a free surface serving as the first surface of the mold base (“a base material 13 is cold sprayed under (high-impact) standard conditions on to a substrate 11.”, Pa [0045]). Thus, one would have found it obvious to form the base material made of a second polymer on the base portion of the mold base in order to form a part made of thermally protected polymer composite.

With respect to claim 9, Martine as applied to claim 7 above further teaches that the free surface includes a network of furrows formed therein, and the network of sacrificial components is applied within the network of furrows (“a subsurface groove 12 is produced into the metal base material 13… the groove 12 is filled with a fusible metal 14”, Pa [0045]; “a set of grooves 52 on a top surface 55 of a base material 53, the set of grooves 52 defining a network of connected channels for supporting larger diameter parts of a branching network… a fusible metal 54 laid up on the top surface 55, with larger diameter tubular parts 54 a thereof set within corresponding grooves 52”, Pa [0049]-[0050]).

With respect to claim 10, since Martine as applied to claim 7 above does not teach away using the same materials for the covering material and the coating material, one would have found it obvious to use the same polymeric material for both material in order to form a part made of thermally protected polymer composite, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

With respect to claims 11 and 12, Martine teaches that a method of fabricating a part (“a process for forming a part 59”, Pa [0049] and Figs. 5A-5C), comprising:
applying a network of sacrificial components in direct contact with a smooth free surface of a mold base (“a top surface 55 of a base material 53”, Pa [0049]; “a fusible metal 54 laid up on the top surface 55, with larger diameter tubular parts 54 a thereof set within corresponding grooves 52 and finer tubular parts 54 b lying flat on the top surface 55 between the grooves 52.”, Pa [0050]), wherein the sacrificial components are made of a sacrificial material (“a fusible metal 54”);
covering the network of sacrificial components and the free surface with a covering layer (“apply a metal layering material 56… to cover the fusible material 54 and remaining exposed top surface 55”, Pa [0050]); and
removing the sacrificial material to produce a network of channels within the covering layer in direct contact with the free surface, wherein each of the channels is directly bounded by the free surface and the covering material (“The fusible material 54 is melted and drained out of the hollow structure through the openings 57 to produce the part 59 as seen in FIG. 5C.”, Pa [0050]).
In other embodiment (the second embodiment) Martine further teaches forming a coating layer on a base portion made of a base material to form the mold base, wherein the coating layer has an interfacial surface in conformal contact with the base portion and a smooth free surface opposite the interfacial surface (“a base material 13 is cold sprayed under (high-impact) standard conditions on to a substrate 11.”, Pa [0045]). Thus, one would have found it obvious to form coating layer on the base portion of the mold base in order to form a part having the network of channels.

Martine teaches that the covering layer (“the metal layer material 56”) is applied to cover the sacrificial components (“the fusible material 54”) in Figs. 5A-5B, but does not specifically teach that the coating layer and the covering layer is made of polymeric materials.
However, Martine further teaches that an object 9 is made of metal, ceramic, or thermally protected polymer composite in another embodiment (the first embodiment) (Pa [0043]). Thus, one would have found it obvious to substitute the thermally protected polymer composite material for the materials used in order to form a part having a network of channels made of thermally protected polymer composite.

It is noted that the limitation “a mold” is an intended use, since the part taught by Martine is capable of being used as a mold. Furthermore, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

With respect to claim 14, Martine as applied to claim 11 above further teaches that the free surface includes a network of furrows formed therein, and the network of sacrificial components is applied within the network of furrows (“a subsurface groove 12 is produced into the metal base material 13… the groove 12 is filled with a fusible metal 14”, Pa [0045]; “a set of grooves 52 on a top surface 55 of a base material 53, the set of grooves 52 defining a network of connected channels for supporting larger diameter parts of a branching network… a fusible metal 54 laid up on the top surface 55, with larger diameter tubular parts 54 a thereof set within corresponding grooves 52”, Pa [0049]-[0050]).

With respect to claim 15, Martine as applied to claim 11 above further teaches that the applying step is performed by building up the network of sacrificial components in direct contact with the free surface of the coating layer by additive manufacturing (“To fill the pattern in the surface of the base material with the sacrificial metal filler, the filler may be … additively manufactured”, Pa [0038]).

Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martine et al. (US 2020/0024746) as applied to claims 1, 7 and 11 above, and further in view of Stawarz et al. (“Thermo-protective properties of polymer composites with nano-titanium dioxide”, Int J Mech Mater Des (2019) 15:585–599).

With respect to claims 2, 8 and 13, Martine as applied to claims 1, 7 and 11 teaches using the thermally protected polymer composite for forming the part, but is silent to curing the layers of the covering/coating material.
Stawarz relates to polymer composites with nano-titanium dioxide having thermo-protective properties and teaches that epoxy resin crosslinked with polyaminoamide hardener and modified with TiO2(21 nm) i TiO2(100 nm+1% Mn) showed improved thermo-protective properties (pg 585, Abstract), and epoxy-nanocomposites preparation comprises curing the mixture with the hardener (pg 587, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Martine with the teachings of Stawarz and substitute Stawarz’s epoxy-nanocomposite material for Martine’s polymer composite and perform curing the epoxy-nanocomposite material in order to form the layers of the covering/coating materials.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martine et al. (US 2020/0024746) as applied to claim 1 above, and further in view of Roper et al. (US 9,976,815).

With respect to claim 3, Martine as applied to claim 1 above teaches that the sacrificial material is a fusible metal so as to remove it by melting, but does not specifically teach that the sacrificial material is combustible and the removing step is performed by deflagration of the sacrificial material.
In the same field of endeavor, forming channels made from additive manufacturing sacrificial templates, Roper teaches that removal of the sacrificial scaffold 100a/100 b may be performed though burning (Co 8 li 4-8), which implies that the material of sacrificial scaffold is combustible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Martine with the teachings of Roper and substitute Roper’s sacrificial material for the fusible metal in order to remove it by burning. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742